Citation Nr: 0209631	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-02 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1962 to June 
1963.  

The veteran's claim for service connection for a psychiatric 
disability was previously denied by the Board of Veterans' 
Appeals (Board) in January 1982.  Subsequent claims for this 
benefit submitted in 1987 and 1994 were abandoned by the 
veteran after he failed to provide any additional evidence as 
had been requested by the Department of Veterans (VA) 
regional office (RO) with which the veteran had been 
communicating.  The current appeal arises from a September 
1999 rating action that denied the veteran's most recent 
attempt to reopen his claim.  The veteran perfected an appeal 
of this decision in January 2000.  Pursuant to his request, 
the veteran appeared at a hearing conducted by the 
undersigned at the RO in April 2002.  A transcript of this 
hearing was subsequently obtained and associated with the 
claims file, and the case was forwarded to the Board in 
Washington, DC.  


FINDINGS OF FACT

1.  The veteran was last denied service connection for a 
psychiatric disorder in a January 1982 Board decision. 

2.  The documents added to the record since 1982 in 
connection with the veteran's attempt to reopen his claim for 
service connection for a psychiatric disorder are not, by 
themselves or in connection with evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of that claim.





CONCLUSION OF LAW

Evidence received since the January 1982 decision by the 
Board to deny entitlement to service connection for a 
psychiatric disorder is not new and material, and the claim 
for that benefit may not be reopened.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West Supp. 2001); 
38 C.F.R. § 3.156(a) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled and that no further action in this regard is 
warranted.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  In this regard, the Board notes that the statement of 
the case and supplemental statement of the case sent to the 
veteran notified him of the evidence required to grant his 
claim, and of the information and evidence needed to 
substantiate it.  Thus, the notification requirements of the 
VCAA have been satisfied, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  In this regard, while it is not clear 
whether the veteran was advised which portion of the 
information and evidence necessary to substantiate the claim 
would be obtained by VA and which he would be required to 
submit, because it appears all the available records the 
veteran indicated would support his claim have been obtained, 
any failure in this regard is of no significance.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records have long 
since been associated with the claims file, and it appears 
that those records the veteran indicated would support his 
claim have also been obtained.  (The veteran was not examined 
in connection with his current appeal, but VCAA does not 
require examinations in claims to reopen if new and material 
evidence has not been presented or secured.)  Under these 
circumstances, the Board finds that, as with the notice 
requirements of the VCAA, the development requirements of 
that law also have been met.  Therefore, the Board may 
proceed to address the merits of the veteran's claim.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The record in this case shows that the veteran first 
submitted a claim for benefits based on psychiatric 
disability in September 1963, shortly after his discharge 
from service.  Following the receipt of that claim, the RO 
obtained and reviewed the veteran's service medical records.  
These essentially showed that the veteran was discharge from 
service after it was determined he was not suitable due to a 
personality disorder, diagnosed as a passive dependency 
reaction.  Since a personality disorder is not considered a 
disability for purposes of awarding VA compensation benefits, 
the veteran's claim was denied.  He was notified of this 
decision, and of his appellate rights in a letter to him 
dated in November 1963.  The veteran did not appeal this 
decision and after one year, it became final.  See 
38 U.S.C.A. § 4005(c); 38 C.F.R. § 3.104, 19.129, 19.192, as 
in effect at the time. 

The veteran attempted to reopen this claim in July 1970, at 
which time he submitted private medical records dated in 
1970.  These reflected a diagnosis of chronic 
undifferentiated type schizophrenia, but since this evidence 
failed to show the presence of a psychiatric disability in 
service or that any current psychiatric disorder was linked 
to service, the veteran's claim was again denied.  The 
veteran was notified of this decision and of his appellate 
rights in a letter addressed to him in December 1970.  The 
veteran did not specifically disagree with this decision, but 
in September 1971, he submitted yet another application for 
VA benefits based on psychiatric impairment.  Thereafter, the 
RO received a number of statements in this regard from the 
veteran's wife and mother, together with private medical 
records dated in 1970, VA medical records dated in 1972, and 
an undated statement from a private physician who indicated 
he treated the veteran between 1966 and 1972.  Although the 
medical evidence reflected diagnoses of depressive neurosis 
and schizophrenia, these diagnoses were all made well after 
the veteran's discharge from service, and they were not 
indicated to be linked to service.  

The statement from the veteran's wife it described his 
behavior since the time she knew him.  Because she first met 
the veteran after service, however, her comments were not 
particularly probative as to whether the veteran may have 
been considered to have a psychiatric disorder related to 
service.  Similarly, the veteran's mother simply described 
what she considered to be a change in the veteran's 
behavior/demeanor since his discharge from service, as 
compared to before his service.  Since none of this evidence 
demonstrated that the veteran had a psychiatric disorder 
whose onset occurred in service, the veteran's claim was 
denied in a June 1972 rating action.  The veteran appealed 
this decision to the Board.  

In the course of the development of this appeal, the veteran 
was examined for VA purposes, and another statement from a 
private physician was obtained.  These documents again 
reflected that the veteran was diagnosed with chronic 
schizophrenia.  Although the private physician commented that 
she thought the veteran's history implied that his emotional 
disturbance was "service connected" she acknowledged that 
she had "no way of assessing" that since he first sought 
treatment in 1970, many years after service.  

The Board denied the veteran's claim in a January 1973 
decision.  In that decision, the Board concluded that the 
veteran was diagnosed with a personality disorder in service 
and that it was not until many years later (1970) that a 
chronic psychiatric disease was reported, which was not shown 
to be related to the veteran's period of service.  

The veteran next filed a claim for VA benefits based on a 
psychiatric disorder in December 1980.  In January 1981, the 
RO advised the veteran, in essence, that he needed new and 
material evidence to reopen his claim.  Later that month, 
private records dated between 1977 and 1980 were associated 
with the file, together with a statement regarding treatment 
the veteran received in 1970.  None of this, however, 
demonstrated the onset in service of a psychiatric disorder 
as that is defined for VA purposes.  Accordingly, in January 
1981, the RO confirmed its previous denial of the veteran's 
claim.  

The veteran appealed the 1981 decision by the RO to the Board 
and in a January 1982 decision, the Board denied the appeal.  
In its decision, the Board again noted that the veteran was 
diagnosed to have a personality disorder in service, which is 
not a form of mental disorder for which compensation benefits 
may be paid.  The Board then went on to observe that it was 
not until many years after service that an acquired 
psychiatric disorder diagnosis was established, and that the 
evidence did not provide any contemporaneous information 
concerning the emotional symptoms and diagnosis in service.  
Under these circumstances, it was the Board's conclusion that 
entitlement to service connection for a psychiatric disorder 
had not been established.  

After the Board's 1982 decision, the veteran attempted to 
reopen his claim in 1987 and 1994.  On each occasion, the RO 
advised the veteran (in November 1987 and December 1994) that 
it was necessary that he submit submitted additional evidence 
to support his claims.  The veteran did not respond to these 
requests, and these particular claims may be considered 
abandoned.  

The veteran next attempted to reopen his claim in February 
1999.  It is from the September 1999 decision to deny this 
claim that the current appeal arises.  

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them.  If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet.App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. 
§ 3.156.  Since the matter currently before the Board was 
initiated in February 1999, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence associated with the file since January 1982 
includes the voluminous records that were apparently 
considered by the Social Security Administration in awarding 
him those benefits.  These records, which are from private 
practitioners, are dated between 1981 and 1999.  Also 
associated with the file were additional private treatment 
records dated between 1987 and 1998 that the veteran 
considered pertinent to his claim, the report of an 
examination conducted for purposes of determining the 
veteran's housebound status and need of regular aid and 
attendance, as well as the veteran's testimony and 
contentions.  

The medical evidence, to the extent it addresses the 
veteran's psychiatric impairment, reflects a variety of 
psychiatric diagnoses applicable to him, including bipolar 
disorder, major depressive disorder, and manic depressive 
illness.  These records, however, like the previously 
considered post service medical records, simply show the post 
service presence of a psychiatric disability.  They in no way 
suggest that the veteran's psychiatric illness was considered 
to be related in any way to service.  As such, these records 
provide no basis to conclude that the veteran has a 
psychiatric disorder as a result of his military service.  
Accordingly, this evidence may not be considered to bear 
directly and substantially upon the specific matter under 
consideration or to be of such significance that it must be 
considered together with all the evidence in order to fairly 
decide the merits of the claim.  Therefore, these records may 
not be considered new and material.  

Similarly the veteran's testimony and contentions set out 
nothing more than was understood of his position when his 
claim was previously denied.  The repetition of the veteran's 
contention that he believes the onset of his psychiatric 
illness occurred in service obviously cannot be considered 
new evidence, but merely cumulative statements.  Cumulative 
evidence such as this does not meet the definition of new and 
material, and cannot by itself or in connection with evidence 
previously assembled be considered so significant that it 
must be considered together with all the evidence to fairly 
decide the merits of the veteran's claim.  

Under the foregoing circumstances, the Board concludes that 
the veteran has not submitted evidence that is new and 
material and the claim for service connection for a 
psychiatric disability is not reopened.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a psychiatric disorder, and 
the appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

